Exhibit 99.1 GOLD RESERVE INC. as Issuer AND U.S. BANK NATIONAL ASSOCIATION as Trustee COMPUTERSHARE TRUST COMPANY OF CANADA as Co-Trustee Third Supplemental Indenture Dated as of September 24, 2014 to Indenture Dated as of May 18, 2007 Table of Contents Page ARTICLE One Relation to Indenture; Definitions 2 SECTION 1.01. Relation to Indenture. 2 SECTION 1.02. Definitions. 2 SECTION 1.03. General References. 2 ARTICLE Two Amendments to the Indenture 2 SECTION 2.01. Amendments of the Reference to the Jurisdiction of the Company. 2 ARTICLE Three Miscellaneous 3 SECTION 3.01. Certain Trustee Matters. 3 SECTION 3.02. Continued Effect. 3 SECTION 3.03. Governing Law. 4 SECTION 3.04. Counterparts. 4 SECTION 3.05. Successors. 4 SECTION 3.06. Headings, Etc. 4 SECTION 3.07. Severability. 4 THIRD SUPPLEMENTAL INDENTURE, dated as of September 24, 2014 (this “Third Supplemental Indenture”), by and among GOLD RESERVE INC., a corporation duly organized and existing under the laws of Alberta, Canada, as Issuer (hereinafter called the “Company”), having its principal office at 926
